Douglas, Acting C.J.
S.CtPrac.R. X(5) provides that “[a]fter the time for filing an answer to the complaint or a motion to dismiss, the Supreme Court will either dismiss the case or issue an alternative or a peremptory writ, if a writ has not already been issued.” Under S.CtPrac.R. X(5), we generally await a response before making this determination, but relator has requested immediate relief in the form of “a peremptory writ of prohibition preventing Respondents from taking any action to enforce the temporary restraining order, and prohibiting the Franklin County Court of Common Pleas and Judge Connor from exercising any further jurisdiction in this matter.” Alternatively, relator requests the immediate issuance of an alternative writ requiring respondents to show cause on or before October 19 why peremptory writs should not issue. Given the proximity of the November election and the statewide importance of the issue involved, we find that this cause merits the requested expedited consideration. Moreover, where, as here, it appears beyond doubt that relator is entitled to the requested extraordinary relief, a peremptory writ should issue. See State ex rel. Stern v. Mascio (1998), 81 Ohio St.3d 297, 298, 691 N.E.2d 253, 254. See, also, generally, R.C. 2731.06.
Relator contends, among other things, that Judge Connor had no jurisdiction to enter the restraining order in Friends of Fisher and has no jurisdiction to take any other action in that matter because the Ohio Elections Commission has exclusive jurisdiction over the claims raised in that litigation. We agree.
The Ohio Elections Commission has exclusive jurisdiction over the claims of fraudulent and false statements raised by Friends of Fisher in the underlying action. R.C. 3517.151(A) expressly provides that “complaints with respect to acts or failures to act under the sections listed in division A of section 3517.153 of the Revised Code shall be filed with the Ohio elections commission * * *.” (Emphasis added.) R.C. 3517.153(A) provides for filing a complaint with the commission for violations of R.C. 3517.08 to 3517.13, 3517.17, 3517.18, 3517.20 to 3517.22, *4893599.03, or 3599.031. R.C. 3517.21(B)(10) forbids persons, during any campaign for nomination or election to public office, by means of television advertisement, to knowingly and with intent to affect the outcome of the campaign “[p]ost, publish, circulate, distribute, or otherwise disseminate a false statement concerning a candidate, either knowing the same to be false or with reckless disregard of whether it was false or not, if the statement is designed to promote the election, nomination, or defeat of the candidate.”
Additionally, actions for declaratory judgment and injunction are generally considered to be inappropriate where, as here, special statutory proceedings would be bypassed. See, generally, State ex rel. Albright v. Delaware Cty. Court of Common Pleas (1991), 60 Ohio St.3d 40, 42, 572 N.E.2d 1387,1389. By filing a declaratory judgment and injunction action in the common pleas court, plaintiff in Friends of Fisher bypassed the mandatory statutory procedure provided by R.C. Chapter 3517 for the filing of complaints with the Ohio Elections Commission. Thus, in Friends of Fisher, the respondents had no jurisdiction to resolve matters committed to special statutory proceedings, the lack of jurisdiction is patent and unambiguous, and an extraordinary writ will therefore issue.
For the foregoing reasons, we issue the requested writ of prohibition, we vacate the order of the trial court in the underlying case, and we dismiss the cause now pending before the respondents, i.e., Friends of Fisher.

Writ granted.

Resnick, F.E. Sweeney and Lundberg Stratton, JJ., concur.
Pfeifer, J., concurs in judgment only.
Moyer, C.J., and Cook, J., not participating.